Citation Nr: 18100240
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 10-05 064
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for a left ear hearing loss disability is remanded for additional development.
The Appellant served in the National Guard for many years, with periods of active duty from May 1975 to April 1976, December 1990 to June 1991, March 2005 to May 2006, and June 2007 to September 2008.
This matter comes before the Board of Veterans Appeals (Board) on appeal from April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 
In November 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.
In May 2014, the Board issued a decision that in relevant part denied service connection for a left ear hearing loss disability.  The Veteran appealed the Boards decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an Order granting a Joint Motion for Partial Remand (JMR) by the parties that vacated the Boards decision and returned the issue to the Board for further appellate review.  

This issue was again before the Board in November 2015, July 2016, and April 2017, when it was remanded for additional development.  
In April 2017 the Board also remanded the issue of entitlement to service connection for lichen planus chronicus. That claim was granted in a November 2017 rating decision.  Accordingly, that issue has been resolved and is not presently on appeal before the Board.
The evidence indicates there may be outstanding relevant VA treatment records.  VA treatment records from May 25, 2017 and April 17, 2017 indicate that the Veteran was to return for follow up appointments in January 2018 and August 2017.  VA treatment records subsequent to May 25, 2017 have not been associated with the claims file.  As any VA treatment records are within VAs constructive possession and are considered potentially relevant to the issue on appeal, a remand is required to allow VA to obtain the outstanding records.

 
This matter is REMANDED for the following actions:
1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his left ear hearing loss disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dated since May 25, 2017.  If any requested records are unavailable, the Veteran should be notified of such.
 
2. After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. Anderson, Counsel

